UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

~ against -
ORDER
DAVID CARDONA-CARDONA, JEAN-
CLAUDE OKONGO LANDJI, JIBRIL 18 Cr. 601 (PGG)
ADAMU, ARGEMIRO ZAPATA-
CASTRO, SHER VINGTON LOVELL, and
STEVEN ANTONIUS,

Defendants.

 

 

PAUL G, GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the conference scheduled for February 11, 2020 at
10:00 a.m. will now take place on February 11, 2020 at 1:00 p.m. in Courtroom 110 of the
Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.
Dated: New York, New York

February Q, 2020
SC ORDERED.

fal A bawsloe

Paul G, Gardephe
United States District Judge

 
